Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Coon on 12/11/2020.

The application has been amended as follows: 
Claim 1: replace “where the latch allowed movement” with “where the latch allows movement”.
Claim 2: replace “from the second substantially upside-down orientation to the second substantially upside-down orientation” with “from the second substantially upside-down orientation to the first substantially upright orientation”
Claim 4: replace “received with a groove of the hinge pin” with “received within a groove of the hinge pin”.
Cancel Claim 5.
Claim 14: replace “upside down” with “upside-down”.
Claim 16: replace “where the latch allowed movement” with “where the latch allows movement”.
Claim 17: replace “upside down” with “upside-down”.
 the latch comprises an eccentric member and inverting the hinge assembly causes [[an]] the eccentric member to rotate about a pivot to [[a]] the locked position where the eccentric member is at least partially received within a groove of the hinge pin to block movement of the hinge pin from the engaged position.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 each require a vehicle hinge having a latch movable relative to the hinge pin between a locked position where the latch blocks movement of the hinge pin and an unlocked position where the latch allows movement of the hinge pin, wherein the latch is configured to be in the unlocked position when the hinge is in a first substantially upright orientation, and the latch is configured to be in the locked position when the hinge is in a second substantially upside-down orientation. These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677